Title: From George Washington to Henry Laurens, 1 December 1777
From: Washington, George
To: Laurens, Henry



Sir
Head Qrs White Marsh [Pa.] December 1st 1777.

On Saturday I had the Honor to receive your Favor of the 26th Ulto with it’s Inclosures.
The Resolve of the 25th, I have published in Orders agreable to direction, and shall be happy if Congress can fall upon measures to render the situation of the Officers & Soldiery more eligible than what it now is. At present it is truly distressing, and unless some means can be divised to support them more comfortably, we shall have to apprehend the most alarming consequences. The Officers, or at least a large proportion of them, as well as the Men are in a most disagreable condition as to Cloathing, and without any certain prospect of relief; And what is still more painful, if perchance they have an Opportunity of purchasing, which is seldom the case, they have the mortification to find themselves totally incompetent to it, from the depreciation of our Money and the exorbitant prices demanded for All Articles in this way. This is the source of great uneasiness—of indifference to the Service—and of repeated, I may say daily applications to leave it—and these too, by as good Officers as are in the American line. In respect to promotions for merit and intrepidity, I would beg leave to observe, that though these are proper considerations to found them upon, yet they should be made with the greatest caution & attention, and only in cases of the most eminent and distinguished services. Every promotion or rise out of common course cannot fail to excite uneasiness in a greater or lesser

degree, and Nothing will reconcile them to the Army at large, and particularly the Officers more immediately affected by them, but where the causes are known and acknowledged. This I mention from my wishes to promote the public interest—from my knowing that Harmony is essential to this end, and from no Other motives whatever.
Before the receipt of your Favor, I do not recollect to have heard of John Simper’s case: His Brother has not been with me; As soon as he arrives, I shall give directions for him to be released from his present confinement and to be forwarded to Cecil County.
I have nothing material to inform you of. Lord Cornwallis and the Detachment under his command, mentioned in my last, returned from Jersey on Thursday. We had reason to expect an Attack since from our advices from the City, but have been disappointed. Genl Greene has also joined me, with all the Troops that were with him, except Huntington’s Brigade, which will be in to day. I have the Honor to be with great respect Sir Your Most Obedt servant

Go: Washington

